            Case 4:19-cv-05392-KAW Document 9 Filed 10/03/19 Page 1 of 1



1    CENTER FOR DISABILITY ACCESS
     Amanda Seabock, Esq., SBN 289900
2    Chris Carson, Esq., SBN 280048
     Dennis Price, Esq., SBN 279082
3    Russell Handy, Esq., SBN 195058
     8033 Linda Vista Road, Suite 200
4    San Diego, CA 92111
     (858) 375-7385
5    (888) 422-5191 fax
     phylg@potterhandy.com
6
     Attorneys for Plaintiff, SAMUEL LOVE
7
8                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
9
10   SAMUEL LOVE,                                 )   Case No.: 4:19-CV-05392-KAW
                                                  )
11            Plaintiff,                          )   NOTICE OF SETTLEMENT AND
                                                  )   REQUEST TO VACATE ALL
12     v.                                         )   CURRENTLY SET DATES
     HOANG TRINH;                                 )
13
     OANH TRAN;                                   )
     HUNG M. LE; and Does 1-10,                   )
14                                                )
              Defendants.                         )
15                                                )
16
17          The plaintiff hereby notifies the court that a global settlement has been reached in
18   the above-captioned case and the parties would like to avoid any additional expense,
19   and to further the interests of judicial economy.
20          The plaintiff, therefore, applies to this Honorable Court to vacate all currently set
21   dates with the expectation that the Joint Stipulation for Dismissal with prejudice as to all
22   parties will be filed within 60 days.
23   Dated: October 03, 2019           CENTER FOR DISABILITY ACCESS
24
25                                     By: /s/ Amanda Lockhart Seabock
                                             Amanda Lockhart Seabock
26                                           Attorneys for Plaintiff
27
28



     Notice of Settlement            -1-              4:19-CV-05392-KAW
